Guerry, J.
In this ease the defendants, are the same as in Floyd y. State, just decided. The indictment here is for the theft of cottonseed from one McElmurray. Both larcenies were committed about the same time. The cases were tried together; and for a statement of facts reference may be had to the above-cited case. What we have said in that case largely controls the present one. No discussion is deemed necessary. The court did not err in overruling the motion for new trial as to G. E. Floyd, but erred in overruling the motion as to A. H. Floyd.

Judgment affirmed in part and reversed in part.


Broyles, C. J., and MacIntyre, J., concur.